958 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lenwood K. MOYE, Plaintiff-Appellee,v.FOOD LION, INCORPORATED, Defendant-Appellant.
No. 91-1536.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 5, 1992.Decided March 23, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-90-321-R)
David R. Simonsen, Jr., Richmond, Va., for appellant.
Samuel Keith Barker, S. Keith Barker, P.C., Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Food Lion, Inc. appeals an adverse jury verdict awarding Lenwood K. Moye $10,000 in a routine slip and fall case.   On appeal, Food Lion challenges the district court's denial of a motion for judgment notwithstanding the verdict and denial of a motion for a new trial grounded on allegedly erroneous and prejudicial evidentiary rulings.   The case below had been removed to the district court under 28 U.S.C. § 1332 (1988).


2
The jury heard evidence in this case that Moye slipped in the frozen food isle of a Food Lion store, sustaining immediate injury to his wrist and a slight permanent disability.   Moye did not present any direct evidence of the claimed slippery substance that caused his fall, but introduced testimony of two Food Lion employees admitting recurring leaks around the freezers where Moye slipped and fell.


3
Viewing the evidence in the light most favorable to Moye, as we are required to do in reviewing a motion for a j.n.o.v.,  Taylor v. Home Ins. Co., 777 F.2d 849, 854 (4th Cir.1985), cert. denied, 476 U.S. 1142 (1986), we agree with the district court's assessment and find the evidence sufficient to support the jury's verdict.   Similarly, we find, in agreement with the district court, that none of the evidentiary rulings resulted in a "miscarriage of justice" warranting a new trial.   Abasiekong v. Shelby, 744 F.2d 1055, 1059 (4th Cir.1984).   Accordingly, we affirm the district court's order.


4
AFFIRMED.